Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0128538 A1 (Jang).
With respect to claim 1, Jang shows a support frame (80a, Fig.2) for sliding adjustment shelves  (110) of a refrigerated cabinet, comprising at least a fixed column (80, Fig.4), at least a support body (91, Fig.4) and at least a locking unit (96, Fig.4) the fixed column (80) is provided with a plurality of positioning bosses (83, Fig.5) spaced apart from each other by a predetermined distance along its length direction, the support body (91) be locked on the positioning boss (83) of the fixed column (80) through the locking unit (96, Fig.5), and when the locking unit (96) is released (Fig.6), the support body (91) can slide along the fixed column (80) (Fig.8, Fig.9).  
With respect to claim 2, wherein the support body (91) is provided with a support part (front portion, forming a U, Fig.4, Fig.5), and the support part is "U" shaped.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0128538 A1 (Jang) in further view of US 2012/0293056 A1 (Kim).
	With respect to claim 3, Jang shows the support body (91) is provided with a support part (support part that accommodates the lever 96, spring 99, and 97, Fig.5) but doesn’t explicitly show a groove. Kim shows a groove (groove formed by the sidewalls of the support body 123 that accommodates the locking lever and spring, Fig.2) arranged on the support body (123), at least a cover (129, Fig.2) is provided on the groove (Fig.2) to cover an upper opening of the groove and the cover (129) is in snap-fit with two side walls of the groove (Fig.3). It would have been obvious to one having ordinary skill in the art to include groove to accommodate the locking lever and spring to the support body, such as shown by Kim, in order to provide a housing to protect the parts of the locking unit and provide space for the lever to rotate on the support body. Furthermore it would be obvious to provide a cover to cover the groove of the support part, such as shown by Kim, to prevent parts of the locking unit from falling out and further provide aesthetically pleasing outside appearance.
With respect to claim 4, Jang shows wherein the locking unit includes a pressing engagement member (96), a rotating bolt (97) and at least an elastic member (99); the pressing engagement member (96) is connected with the support body (91) through the rotating bolt (97), and the pressing engagement member (96) includes a pressing part (rear surface pressed against spring 99, Fig.5), a body part (96) and a clamping part (beveled end in contact with 83, Fig.5); a rear surface of the pressing part leans against the support body (91) through the elastic member (99) and when the support body (91) approaches the positioning bosses (83). With respect to claim 4, Jang doesn’t show the support body has a tongue part and the body part in contact with the tongue part. Kim shows the support body (123) has a tongue part (side surface in contact with 135, Fig.4),  the body part (135) is in contact with the tongue part, the clamping part (133, Fig.4) can stretch into a positioning space formed by the tongue part (Fig.4) and the positioning bosses (at 15A), thereby the support body (123) is locked.  It would have been obvious to one having ordinary skill in the art to include a tongue part and the body part of Jang to be in contact with the tongue part, such as shown by Kim, in order to support the locking unit in the locked position and provide a space for the pressing engagement member to move between locked and unlocked positions.	
5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0128538 A1 (Jang) in view of US 2012/0293056 A1 (Kim) in further view of US 2016/0161669 A1 (LEE).
	With respect to claim 9, the combination doesn’t explicitly teach the end of the rotating bolt is provided with striations. LEE teaches the end of the rotating bolt (222, Fig.7) is provided with striations (223, Fig.7). It would have been obvious to obvious to one having ordinary skill in the art to include striations at the end of the rotating bolt of modified Jang, such as taught by LEE in order to securely attach one end of the rotating bolt to the support body while rotatably supporting the pressing engagement member. 
6.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0128538 A1 (Jang) in view of CN 104812269 A1 (CN ‘269).
	With respect to claim 10, Jang shows the fixed column is provided with a guide rail but doesn’t show the support body includes a first chute. CN ‘269 shows wherein the fixed column (11) is provided with at least a guide rail (11), the support body (10) is provided with at least a first chute (at 17a, 17a, Fig.4) correspondingly matched with the guide rail (11); and the guide rail (11) slides into the first chute (17a, Fig.1) so as to realize sliding of the support body (10) on the fixed column (11). It would have been obvious to modify the assembly of Jang, such that it has at least on chute, such as shown by CN ‘269, in order to create a simple sliding means to adjust the location of the support body on the column. 
	With respect to claim 11, Jang doesn’t show the bosses printed with sorting members. CN ‘269 shows wherein one side of the fixed column (11) is printed with sorting numbers for the positioning bosses (Fig.7, Fig.9, not numbered). It would have been obvious to one having ordinary skill in the art to include sorting members on the fixed column of Jang, such as shown by CN ‘269, in order to label and locate the location of the fastening position of the locking unit on the column and easily align with the opposite column in the refrigerator. The combination doesn’t teach the sorting members is done through a method of silk printer or UV printer. However regarding the product by process limitation “through silk printing or UV printing” the MPEP § 2113: Product-by-Process Claims states that, "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." Thus, the sorting members are obvious over Jang in view of CN ‘269. The process by which they are made is not a patentable distinction.
Allowable Subject Matter
7.	Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637